Title: To Thomas Jefferson from Tobias Lear, 6 March 1793
From: Lear, Tobias
To: Jefferson, Thomas



Wednesday 6th March 1793

The President requests that the Secretary of State will consider the enclosed letter, written in behalf of the French settlers at Gallipolis, and return an answer to the writer as favourable as circumstances can warrant.
The President wishes Govr. Paterson’s commission to be made out and sent to him by the Post of this day, that he may be making his arrangements to go the Circuit allotted him. The President intends to ride out about 10 oclock, if he can conveniently—and therefore would wish to sign the Commission before he goes.
